*354
ORDER

PER CURIAM
Maurice Robinson (Defendant) appeals from the judgment upon his convictions by a jury for one count first-degree robbery, in violation of Section 569.020, RSMo 2000;1 one count of armed criminal action, in violation of Section 571.015; one count of escaping from custody, in violation of Section 575.200; one count of leaving the scene of an accident, in violation of Section 577.060; two counts of tampering, in violation of Section 569.080; and two counts of resisting arrest, in violation of Section 575.150, for which Defendant was sentenced to a total of twenty-five years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).

, Unless otherwise indicated, all further statutory references are to RSMo 2000, as amended.